                         Case 2:19-cv-00108-JRH-BWC Document 12 Filed 04/30/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                           United States District Court
                                                  Southern District of Georgia
                  MARY ELIZABETH NOLAND,

                              Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV 2:19-108

                  SYLVIA CARTER, et al.,

                             Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order of April 30, 2020, the Report and Recommendation of the

                     Magistrate Judge is ADOPTED as the opinion of the Court. Plaintiff's complaint is DISMISSED,

                     and Plaintiff is DENIED in forma pauperis status on appeal. This civil action stands CLOSED.




            04/30/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
